Citation Nr: 1038086	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-39 298	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with herniated nucleus pulposus at 
L4-L5 and L5-S1, rated as 20 percent disabling. 

2.  Entitlement to an increased rating for right lower extremity 
radiculopathy, rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to May 1999. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by a Department 
of Veterans Affairs (hereinafter VA) Regional Office (hereinafter 
RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his September 2010 presentation, the Veteran's representative 
requested that given the evidence of a worsening in the severity 
of the Veteran's service connected disability in private 
treatment records dated through 2009, he should be afforded a VA 
examination to assess the severity of his service connected lower 
back condition.  In light of these assertions and the fact that 
the Veteran was last afforded a VA compensation examination of 
his back in May 2005, the Board finds that a VA examination to 
assess the severity of the Veteran's lower back disability is 
necessary in this case in order to fulfill the duty to assist.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the conduct 
of a thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).  This remand will also afford the RO the 
opportunity to review private medical records received in March 
2010, since the Statement of the Case. 

Accordingly, the case is REMANDED for the following action:

1.  With appropriate assistance from the 
Veteran an attempt should be made to obtain 
copies of any relevant treatment records 
dated since October 2009.  

2.  The Veteran should be afforded a VA 
examination to determine the current extent 
of the impairment resulting from his 
service-connected degenerative disc disease 
of the lumbar spine with a herniated 
nucleus pulposus at  L4-L5 and L5-S1 and 
right lower extremity radiculopathy.  The 
claims file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail, and any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment should 
be conducted, with all pertinent clinical 
findings reported in detail.  In 
particular, the examiner should  state the 
range of motion of the spine, in degrees, 
noting the normal range of motion of the 
spine; determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected disability expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis; and 
express an opinion as to whether pain 
associated with service connected 
disability could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, if 
feasible, the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  

The examiner should also state whether the 
Veteran has incapacitating episodes of 
intervertebral disc syndrome (symptoms 
requiring bed rest prescribed by a 
physician and treatment by a physician), to 
include the total duration of such episodes 
in the past 12 months. Additionally, the 
examiner should provide an opinion as to 
whether the Veteran's complaints are 
consistent with the objective clinical 
findings, and whether service connected 
disability limits his ability to work, or 
affects his ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions should 
be provided.  

3.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


